Citation Nr: 1632554	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from December 4, 2007, to July 19, 2010, as 100 percent disabling in accordance with 38 C.F.R. § 4.29 from July 19, 2010, to September 1, 2010, as 30 percent disabling from September 1, 2010 to April 5, 2011, and as 50 percent disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for status post shrapnel injury to the lower back and thighs with retained fragments and stable scars.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  His DD Form 214 reflects that he received a Combat Action Ribbon and the Purple Heart, among other awards and decorations.

These matters come before the Board of Veterans Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an April 2012 rating decision by the VARO in Jackson, Mississippi.

In the May 2008 rating decision, the RO, among other things, granted service connection for PTSD and assigned a 30 percent rating, effective from December 4, 2007.  The RO also increased the Veteran's evaluation of his status post shrapnel injury to 10 percent, effective from December 4, 2007.  The Veteran filed a notice of disagreement (NOD) the following month disagreeing with the assigned rating, and a statement of the case (SOC) addressing entitlement to higher rating was issued in January 2009.  The Veteran then filed a VA Form 9 (Appeal to the Board of Veteran's Appeals) that same month.  In a June 2012 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective from April 5, 2011.  Then, in a September 2012 decision, the Veteran was assigned a temporary total evaluation in accordance with 38 C.F.R. § 4.29 for his PTSD, effective from July 19, 2010, to September 1, 2010.

The codesheet accompanying an April 2012 rating decision reflects that TDIU was denied.  In correspondence received in May 2012, the Veteran expressed his disagreement with the RO's denial of TDIU.  An SOC was issued in April 2014, which addressed entitlements to a TDIU and to a compensable evaluation for service-connected hearing loss.  The Veteran filed a VA Form 9 the following month wherein he expressly stated that he was only appealing the denial of a TDIU.

On June 20, 2016 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of the hearing has been associated with the claims folder.  


FINDING OF FACT

In a May 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 10 percent for status post shrapnel injury to the lower back and thighs with retained fragments and stable scars.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2014).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking an increased rating for his service-connected status post shrapnel injury.  He perfected his appeal of the issue in January 2009.  In May 2014, the Veteran submitted written correspondence stating that he no longer wished to continue his appeal as to the claim for a rating in excess of 10 percent for status post shrapnel injury to the lower back and thighs with retained fragments and stable scars.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a rating in excess of 10 percent for service-connected status post shrapnel injury.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for status post shrapnel injury to the lower back and thighs with retained fragments and stable scars is dismissed.


REMAND

Upon review of the record, the Board finds that before it can adjudicate the merits of the Veteran's PTSD rating claim and/or the issue of entitlement to a TDIU further development is necessary.  Specifically, the evidence reflects that the Veteran has been receiving treatment for PTSD at the VA Vet Center in Jackson, Mississippi, and/or with Combat Support Group in Hattiesburg, Mississippi, since May 2008.  In June 2009, the RO informed the Veteran that it had requested from the VA Vet Center copies of his treatment records.  Although the record contains the initial progress note and several statements from the a readjustment counselor at the Vet Center, no other treatment records from that facility have been associated with the claims folder

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2014); see 38 C.F.R. § 3.159(c) (2015) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  Recently, the Federal Circuit indicated that VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Whether or not the Vet Center records are technically VA records, the Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher initial rating and as such, a complete record, which includes all records of the Veteran's treatment, to include records related to his group therapy sessions at the Jackson Vet Center, is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since February 2014 are associated with the claims file.

2.  The AOJ must contact the VA Vet Center in Jackson, Mississippi, for any group therapy or treatment records for the Veteran, to include records from the Combat Support Group in Hattiesburg, Mississippi.  The VA Vet Center should be asked to respond by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder. 

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to an increased evaluation for PTSD from December 4, 2007, forward.  The Veteran's claim for an increased rating for must be considered on a de novo basis in light of any additional evidence associated with the claims folder since the issuance of the last SSOC.  The AOJ should also adjudicate whether TDIU is warranted, to specifically include consideration of whether referral for extraschedular consideration is appropriate for any time period during which the Veteran does not meet the threshold rating requirements for an award of a TDIU on a schedular basis.

If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his newly appointed representative should be afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


